Case: 14-10156      Document: 00513532829         Page: 1    Date Filed: 06/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-10156                                    FILED
                                  Summary Calendar                               June 3, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PAMELA ADENUGA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:12-CR-313-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Pamela Adenuga appeals the sentence imposed following her jury
conviction for conspiracy to commit health care fraud and seven counts of
health care fraud and aiding and abetting. She contends that the district court
clearly erred in calculating the loss amount under U.S.S.G. § 2B1.1(b)(1). She
asserts that the district court should have found her responsible for
$166,653.12, the total amount actually paid by Medicaid based on a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10156    Document: 00513532829    Page: 2   Date Filed: 06/03/2016


                                No. 14-10156

government witness’s testimony and her own affidavit. Because the district
court’s loss amount finding was plausible in light of the record as a whole, it
was not clearly erroneous. See United States v. Taylor, 582 F.3d 558, 564 (5th
Cir. 2009).
      Adenuga argues that the 121-month sentence imposed by the district
court is illegal because it exceeds the 120-month statutory maximum sentence
for the offenses.    Adenuga’s sentence is modified to 120 months of
imprisonment on each count, to be served concurrently. See United States v.
Williams, 602 F.3d 313, 318 (5th Cir. 2010); United States v. Vera, 542 F.3d
457, 459 (5th Cir. 2008); United States v. De Jesus-Batres, 410 F.3d 154, 164
(5th Cir. 2005).
      AFFIRMED AS MODIFIED.




                                      2